Title: From John Adams to Francis Dana, July 1789
From: Adams, John
To: Dana, Francis



Dear Sir
July 1789

I have received the letter you did me the honor to write on the 26th. of last month and am much obliged to you for it. The judicial bill is still under consideration of the Senate, and although it has undergone many alterations and amendments it is imposible to say what further changes may be made in the house of representatives. The district judges may be annihilated altogether, and the number of supreem judges as well as the number of circuits doubled. The Attorney general is now to be appointed by the President, with consent of the Senate, in course we are upon an amendment made a few days ago, if this plan continues. The Attorney Genl: will appoint persons to act for him, or the court will appoint in his appearance in the district courts. Mr Nathan Cushing, Mr Dana Mr Lowell Mr Parsons and Mr Sullivan have been mentioned here, as candidates for offices in the judicial system. And I will say to you that another person has been mentioned for one of the judges of the Supreme court and that is chief Justice Cushing. For my own part I only wish that the best and ablest men may be brought into the public service, such as have the clearest and fairest reputations, are known to the people and have acquired weight and consequence in their estimation. Parsons I think would make an excellent Attorney General, but I know not that he will be likely to be appointed. When a President has the whole continent to look through for a single officer it is imposible to guess where his choice will fix. Dana or Lowell would be the best of judges for the district: and if Main should be a district by itself, Sewal is the fittest man. If Cushing should be a Supreme Judge, Dana and Sewal district judges, could Mr H be persuaded to appoint Lowel to one of their places? Parsons I presume would be one unless he should be attorney General. If Lowell should be a supreme judge I presume Dana may district judge if he will, and vice versa. I speak only from my own conjecture however. The President has representations and solicitations no doubt from many quarters, but nothing can ultimately arranged till the bill is passed.—I feel some anxiety for Nathan Cushing’ whose condemnation of vessels in hard times have certainly made his name immortal. Mr. Sullivan I presume, will have representations made in his favor from several points of compass. His ambition is unbounded: but I wish his moral sentiments were as delicate and his political systems as consistent, as his industry is exemplary and his abilities respectable. If the President should consult me, I shall give him every information in my power, with the utmost impartiality. With regard to yourself, I have no scruple to say, that any places in the judicial system would be honored by your acceptance of them in my humble opinion. Reserving always however, the chief Justices office for Mr. Jay.
With Mrs. Adams’s and my best regards to Mrs Dana I remain with &c &c
John Adams